Citation Nr: 0839923	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-22 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability exhibited by low back pain. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1983 to April 
1991.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.


FINDINGS OF FACT

1.  Service connection for a disability exhibited by low back 
pain was denied by an October 2001 rating decision.  The 
veteran did not appeal this decision within one year of being 
notified.

2.  Evidence submitted since October 2001 does not bear 
directly on the specific matter under consideration, and does 
not raise a reasonable possibility of substantiating the 
claim. 


CONCLUSIONS OF LAW

1.  The October 2001 rating decision is final.  38 U.S.C.A. 
§ 7105 (c) (West 2002); 38 C.F.R. §§ 3.160, 20.302, 20.1103 
(2001).

2.  The evidence submitted for the record since the October 
2001 rating decision is not new and material to the veteran's 
claim of entitlement to service connection for a disability 
exhibited by low back pain; therefore, the application to 
reopen is denied.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In a correspondence dated August 2004, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2008).  Specifically, the AOJ notified the veteran 
of information and evidence necessary to reopen her 
previously denied claim for service connection, and informed 
her of the standard by which "new and material evidence" is 
determined, as well as the elements of the underlying service 
connection claim.  The August letter reminded the veteran 
that the reason for the original denial of her claim for 
service connection for a disability exhibited by low back 
pain, was that the evidence did not show that it was not 
incurred in or aggravated by service.  The notice delineated 
which information VA would seek to provide and which 
information that she was expected to provide.  The veteran 
has received adequate notice under Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

VA does not have a duty to provide the veteran a VA 
examination if the claim is not reopened.  See 38 U.S.C. § 
5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2008).  
As discussed above, the AOJ complied with VA's notification 
requirements and informed the veteran of the information and 
evidence needed to substantiate her new and material evidence 
claim.  Since no new and material evidence was received 
referable to a disability exhibited by low back pain, an 
examination is not required. 

VA has done everything reasonably possible to assist the 
veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  In a claim to reopen, VA's responsibility extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is then not new and material, 
the claim is not reopened.  VA has obtained records from the 
sources identified by the veteran.  The duty to assist has 
been fulfilled.  



New and Material Evidence

By rating decision in October 2001, the RO denied the 
veteran's claim for a disability exhibited by low back pain, 
as service treatment records did not confirm a chronic 
disability.  The service treatment records revealed two in-
service treatments for low back pain, and the subsequent 
evidence did not show a nexus to service.  At the time of the 
denial, the claims folder contained the veteran's service 
treatment records and private treatment records from April 
1991 to January 2001.  The veteran did not appeal the denial; 
therefore, it is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2001). 

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. § 
5108 provides that "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim." "New" evidence is existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
"New and material evidence" can neither be cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2007).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits. Evans v. Brown, 9 Vet. App. 273, 283 (1996).

By application in July 2004, the veteran attempted to reopen 
her claim.  After development was undertaken, the claim to 
reopen was denied by a December 2004 rating decision, and the 
veteran filed a timely appeal.  Thus, to determine whether 
new and material evidence has been submitted, all evidence 
submitted since the October 2001 denial of entitlement to 
service connection, will be reviewed.

Since October 2001, the veteran submitted current private 
treatment records showing treatment for low back pain.  She 
provided records to show additional treatment from September 
2001 to September 2004.  The private treatment records are 
new, but are not material.  They show treatment for 
continuous back pain beginning many years after service.  The 
fact that the veteran has a disability exhibited by low back 
pain is not in dispute.  Rather, the question is whether this 
disability was incurred in or was aggravated by service.  The 
additional treatment records do not speak to such a 
connection.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
New and material evidence having not been submitted, the 
application to reopen the previously denied claim is denied.


ORDER

The application to reopen the previously denied claim of 
entitlement to service connection for a disability exhibited 
by low back pain is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


